Citation Nr: 1219811	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-23 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin lesions (skin disability).

2.  Entitlement to service connection for a nasal condition.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disability.

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a hip disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to January 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the RO in Waco, Texas, which denied the above claims.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The RO associated additional evidence with the claims file after the issuance of the most recent Supplemental Statement of the Case.  These records pertained to a petition to reopen a claim for service connection for post traumatic stress disorder (PTSD).  The PTSD issue is not before the Board.  As such, the evidence is not relevant, and the file need not be returned to the RO for initial consideration.  See 38 C.F.R. § 19.37 (2011).

The Veteran requested a personal hearing before a Member of the Board at the RO in his June 2009 substantive appeal.  The Veteran failed to report for his scheduled hearing in March 2012.  The request is deemed withdrawn.  The Board may proceed.  38 C.F.R. § 20.704(d) (2011).

The issues of service connection for a nasal condition and the petitions to reopen claims for service connection for a hip condition and a back condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's skin lesions were not incurred in service and are not related to any incident of service to include exposure to herbicides.  


CONCLUSION OF LAW

The Veteran's skin lesions were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R.  §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).  The Veteran has been diagnosed with the skin disorders onychogryphosis and hyperhidrosis, which are not on the presumptive list to the list of diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309.  Based on the law, the Veteran cannot benefit from the presumption, regardless of whether he was exposed to herbicides inservice.  Id.  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran's statements do not satisfy the third element of service connection.  He has asserted primarily that his disabilities are due to herbicide exposure, providing no reason for this belief other than his concern that it may be somehow related to exposure to agent orange.  

In the alternative, the Veteran submitted a September 2008 statement in which he provided a page from his personnel records and alleged it showed the "dates and locations of [his] treatments" during service.  He also claimed that his service treatment records should match.  

The personnel page is a list of the Veteran's Military Occupational Specialties (MOS), his units of assignments, the locations of those assigned and the assignment dates.  The Veteran highlighted his service in Vietnam and in Southwest Asia.  There is no indication of treatment associated with his time in Vietnam.  One set of entries show his MOS as patient from June to August 1971 and that he was sent from Southwest Asia to Germany and returned to the continental U.S.  The Veteran's service treatment records show that he was diagnosed with viral hepatitis and malaria in June 1971, leading to the discovery of proteinuria and a lengthy medical evaluation from June to August 1971 (in this regard, the Veteran is already service-connected for residuals of hepatitis and malaria).  Importantly, a skin problem was not noted, providing evidence against this claim. 

The Veteran was seen for a December 1975 separation from service physical evaluation.  His report of medical history endorsed hay fever, but denied skin diseases, providing factual evidence against his own claim.  The clinical examination found no abnormalities of the skin.

The Board observes that lay evidence can be competent and sufficient to establish continuity of symptomatology when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran is competent to give evidence about what he experiences, he is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran has not alleged continuity of symptomatology in this case.  There are no entries suggesting the presence of a skin disorder during service.  The Veteran denied any at his separation from service physical examination.  The Veteran's VA treatment records do not contain any record of the Veteran complaining of symptoms since service or otherwise date a current skin disorder to service.  Thus, the Veteran's lay statements that his present disability is the result of service are no more than conjectural and not based on his personal knowledge or his relay of the assessment of a medical expert.  They are merely his conclusory and uninformed opinion.  Based on the facts cited above, the Board must find that the preponderance of the evidence is against the Veteran's skin lesion claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Prior to initial adjudication of the Veteran's claim, a September 2008 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Board concludes an examination is not needed in this case because the only evidence indicating the Veteran's current skin disability is related to service is his own conclusory lay statements.  As discussed above, the Veteran has related his disabilities to service mostly on the basis of herbicide exposure.  He is not competent to offer evidence relating these disabilities to herbicides.  He has offered no other incurrence event to which they may be related.  His service treatment records do not suggest that another event occurred to which the disabilities may be related.  Either competent lay or medical evidence is required to establish "an indication" that the Veteran's current disability is related to the inservice event on which the Veteran relies as the cause of his current disability.  See Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  The Veteran offers only his own conclusory opinion regarding causation, without providing competent lay evidence derived from personal knowledge or competent medical evidence under Jandreau.  This is insufficient to satisfy the criteria of 38 U.S.C.A. 5103A(d)(2).  See id.  As there is no competent evidence of record demonstrating some causal connection, an examination is not warranted.  See McLendon, supra.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for skin lesions is denied.


REMAND

The Board must remand the nasal, back and hip condition claims.  

Diseases of allergic etiology may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress nor as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380 (2011).  The Veteran's service treatment records show that he was seen for hay fever in August and September 1967 following his return from Vietnam and for allergic rhinitis and conjunctivitis in April 1968.  There are no further entries.  The Veteran was seen for a December 1975 separation from service physical evaluation.  His report of medical history endorsed hay fever.  The clinical examination found no abnormalities of the sinuses.  The Veteran's current VA treatment records show a diagnosis of allergic rhinitis.  When a chronic disease is identified in service and at any time after service, service connection will be granted without the need for nexus evidence.  Groves v. Peake, 524 F.3d 1306, 1309-10 (Fed. Cir. 2008).  The record is not clear whether the rhinitis disorder is or was chronic or acute.  The Veteran was not afforded a VA examination in association with this claim.  The Board remands for a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Veteran was previously denied service connection for degenerative joint disease (DJD) in a May 1997 rating decision.  At that time, the Veteran had been diagnosed with DJD of the right hip in a January 1997 VA treatment note.  The Veteran's present treatment records reflect that DJD remains his only currently diagnosed disability.  Similarly, the Veteran brought a back condition service connection claim that was denied by the Board in May 2008.  Thus, the Veteran's claims for the hip and back are in fact petitions to reopen the previously denied DJD and back claims.  The RO did not address reopening for either claim.  

The Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995).  The Board notes that none of the required notice under VA's duty to notify has been provided.  See Kent v. Nicholson, 20 Vet. App. 1, 5 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his allergic rhinitis disorder (if any).  The entire claims folder and a copy of this REMAND must be made available to the physician. All indicated studies should be conducted, and the results reviewed before the final opinion.  All pertinent pathology found on examination should be annotated in the evaluation report.

The Veteran's service treatment records show that he was seen for hay fever in August and September 1967 following his return from Vietnam and for allergic rhinitis and conjunctivitis in April 1968.  There are no further entries.  The Veteran was seen for a December 1975 separation from service physical evaluation.  His report of medical history endorsed hay fever.  The clinical examination found no abnormalities of the sinuses.  The Veteran's current VA treatment records show a diagnosis of allergic rhinitis.  The examiner is asked to express an opinion as to whether the Veteran's present or in-service allergic rhinitis (if any) was at least as likely as not a chronic condition, and if so, whether his present allergic rhinitis is at least as likely as not related to the complaints of hay fever and allergic rhinitis for which he received treatment in 1967 and 1968.  

In providing the answers to the foregoing questions, the examiner is reminded that seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

2.  Send the Veteran a letter informing him of the specific reason or reasons that her previous hip and back claims were previously denied, the evidence and information necessary to reopen his claims, the evidence and information necessary to substantiate the underlying claims, and his and VA's respective duties in obtaining such evidence.  This notice must be compliant with 38 U.S.C.A. § 5103(a) as implemented by 38 C.F.R. § 3.159, and as explained in Kent v. Nicholson, 20 Vet. App. 1 (2006).

3.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


